                 Case 2:17-cr-00029-JAM Document 60 Filed 01/25/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00029-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   ALLEN HEIN,                                         DATE: January 26, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on January 26, 2021.

21          2.      By this stipulation, defendant now moves exclude time between January 26, 2021, and

22 June 26, 2022, under Local Code L.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     The parties have entered into a written agreement, attached hereto as Exhibit A,

25          for the purpose of allowing the defendant to demonstrate his good conduct.

26                  b)     The United States Pre-Trial Services Officer has provided proposed amended

27          special conditions of release, attached hereto as Exhibit B.

28                  c)     The parties ask that the defendant be released on his own recognizance, subject to


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:17-cr-00029-JAM Document 60 Filed 01/25/21 Page 2 of 3


 1          the deferred prosecution agreement and conditions of release as set forth in Exhibit A and

 2          Exhibit B, respectively.

 3                 d)      Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                 e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of January 26, 2021 to June 26, 2022,

 8          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(2) [Local Code L] because it

 9          results from a continuance granted by the Court at defendant’s request pursuant to a written

10          agreement for the purpose of allowing the defendant to demonstrate his good conduct.

11                 f)      The defendant has consulted with his counsel regarding the deferred prosecution

12          agreement. Obtaining an actual signature from the defendant, who is incarcerated at the

13          Sacramento County Main Jail, would be both impracticable and imprudent in light of safety

14          measures in place there to combat the COVID-19 public health pandemic. Pursuant to General

15          Order 616, the defendant consents to his defense counsel signing deferred prosecution agreement

16          on his behalf using an electronic signature.

17 /

18 /

19 /

20 /

21 /

22 /

23 /

24 /

25 /

26 /

27 /

28 /

       STIPULATION REGARDING EXCLUDABLE TIME               2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:17-cr-00029-JAM Document 60 Filed 01/25/21 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: January 25, 2021                                  MCGREGOR W. SCOTT
 6                                                            United States Attorney
 7
                                                              /s/ TANYA B. SYED
 8                                                            TANYA B. SYED
                                                              Assistant United States Attorney
 9

10
     Dated: January 25, 2021                                  /s/ LINDA ALLISON
11                                                            LINDA ALLISON
12                                                            Counsel for Defendant
                                                              ALLEN HEIN
13

14

15
                                            FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 25th day of January, 2021.
17

18                                                     /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
19                                                     UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
